Title: To Thomas Jefferson from John Christ, 28 June 1801
From: Christ, John
To: Jefferson, Thomas


               
                  Honored Sir,
                  Reading June 28th. 1801
               
               Having applied for the Office of Inspector of the Survey, composed of the Counties of Berks Northumberland & of other Counties in the State of Pennsyla. now held by a Mr. Boyd, and my application, together with the letters of Recomendation of Thomas Mc.Kean, the Governor of this State & of Genl. Peter Muhlenberg in my favour being filed with the Secretary of the Treasury, I take the liberty to refer your Excellency in this way, to my application & to my Recommendations—I am entirely unacquainted & uninformed as to the manner of Applying to the President of the United States, for an Appointment, & must therefore beg to be pardoned, if I have now deviated from the usual mode of applying—I forbear troubling your Excellency any further at present, because I flatter myself, that the Letters of Recommendation & other papers, which may perhaps yet be sent, will Render any thing further unecessary—
               I am, Sir, with the greatest Respect—Your very humble Servant
               
                  
                     John Christ
                  
               
            